DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this Examiner’s Amendment was given during a phone interview with Julia A. Thomas, Reg. No. 52,283, and Telephone #: (650)-838-4399 on 02/18/2021. 
	The Examiner received authorization to amend Claim(s) 13 & 16 in order to resolve a 35 U.S.C. 101, Non-Statutory Rejection. The amended claims entered below places the application in compliance. 

3. 	The specifically enumerated claim(s) are amended as follows: 
 	13.	(Currently Amended)	A non-transitory storage medium storing thereon a Data stream comprising a media presentation description (MPD) describing live-stream media content composed of a sequence of segments, the MPD comprising an information on a current segment of the sequence of segments, 3

wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments, 
wherein the live-stream media content is provided using MPEG-DASH, wherein the data stream comprises in the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 
wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.

16. 	(Currently Amended)	 A non-transitory storage medium storing thereon a Data stream according to claim 13, wherein the information on the current segment of the sequence of segments indicates the unique index of the current segment.
	
REASONS FOR ALLOWANCE
4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“Client configured to retrieve a live-stream media content, 

wherein the client is further configured to commence retrieving the live-stream media content from the live-streaming server from a predetermined segment of the sequence of segments onwards which the client determined based on the information wherein the client is configured to retrieve the live-stream media content using MPEG-DASH, 
wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 
wherein the segment template indicates a live streaming start-time of the sequence of segments and a mean temporal length of the segments of the sequence of segments.” 
Einarsson (US 2016/0088050 A1) present a media content system may make a number of media content streams available for viewing upon request by users. In some systems, the number of available streams may be quite large, numbering in the hundreds or thousands. The media content system may generate a media content stream internally or receive a live media content stream from a remote content source. In either case, an encoder for transmission to client devices may encode the media content stream. For instance, an encoder may encode the media stream according to a particular type of content format, bit rate, or other characteristic. Some media streams 
Wang (US 2014/0164575 A1) presents an embodiment and method includes electronically receiving a media presentation description (MPD) from a network. The MPD describes multimedia content that includes alternative representations of a plurality of media types, and the MPD includes information indicative of how the alternative representations are encoded. The method also includes selecting one of the plurality of alternative representations for at least one of the plurality of media types based on information included in the MPD, requesting the selected one of the plurality of alternative representations piece-by-piece, and electronically receiving a piece of media data.
The Examiner agrees with the Applicant’s arguments that Einarsson-Wang and further in view of Luby (US 2011/0231519 A1) fails to disclose or suggest derive from the MPD a computation rule for computing unique indices of the segments of the representation. In addition, reading Luby, the Examiner agrees that it does not relate to a segment template that signals a computation rule, which would be used for computing unique indices of the segments of the representation, nor does it comprise a segment template that signals a computation rule, therefore the 35 U.S.C. 103 Rejection(s) is withdrawn. 
	Claim(s) 4 & 6 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 7, 13 & 18-21 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above. 

There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 12/08/2020 Applicant Arguments/Remarks, 07/08/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1, 4, 6-7, 10, 12-13, 16 & 18-21 were deemed persuasive and the 35 U.S.C 103 Rejection of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 1, 4, 6-7, 10, 12-13, 16 & 18-21 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457